        Case 2:19-cv-02766-JWB-JPO Document 1 Filed 12/18/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 WENDY COBB,                                      )
 c/o Cornerstone Law Firm                         )
 8350 N. St. Clair Ave. #225                      )
 Kansas City, MO 64151                            )
                                                  )
 On behalf of herself and all others similarly    ) Case No.: ____________________
 situated,                                        )
                                                  )
 Plaintiff,                                       )
                                                  )
         v.                                       )
                                                  )
 EXAMINATION MANAGEMENT                           )
 SERVICES, INC.                                   )
 Registered Agent:                                )
 The Corporation Company, Inc.                    )
 112 SW 7th Street                                )
 Suite 3C                                         )
 Topeka, KS 66603                                 )
                                                  )
 Defendant.                                       )

                                         COMPLAINT

        COMES NOW Plaintiff Wendy Cobb, on behalf of herself and all others similarly situated,

by and through counsel, and hereby sets forth this representative action for violation of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b) et seq.

                                     Preliminary Statement

   1. Plaintiff Wendy Cobb (“Plaintiff”) is an employee of Defendant Examination Management

        Services, Inc. (“EMSI” or “Defendant”).

  2. Section 207 of the FLSA provides that “[n]o employer shall employ any of his employees

       who in any workweek is engaged in commerce or in the production of goods for commerce

       … for a workweek longer than forty hours unless such employee receives compensation for

       his employment in excess of the hours above specified at a rate not less than one and one-


                                                  1
    Case 2:19-cv-02766-JWB-JPO Document 1 Filed 12/18/19 Page 2 of 7




   half times the regular rate at which he is employed.”

3. Determination of correct overtime compensation under the FLSA depends upon the

    “regular rate” at which the employee is employed, reduced to an hourly figure.

4. Pursuant to 29 CFR § 778.115, where an employee in a single workweek works at two or

   more different types of work for which different rates of pay have been established by the

   employer, his “regular rate” of pay for that week is the weighted average of such rates. That

   is, his total earnings are computed to include his compensation during the workweek from

   all such rates and are then divided by the total number of hours worked at all jobs. Id.

5. Plaintiff and other similarly situated employees work at two or more different types of work

   for which different rates of pay have been established by EMSI. These employees regularly

   work in excess of forty hours in a workweek without receiving overtime compensation at a

   rate of one and one-half times their regular rate of pay for all hours worked in excess of

   forty in a workweek in violation of the FLSA.

6. EMSI’s pay practices, policies, and/or procedures are in direct violation of the FLSA,

   therefore, Plaintiff, on behalf of herself and all others similarly situated, seeks to recover

   unpaid straight time and overtime compensation for all working hours required, suffered,

   or permitted by EMSI in excess of forty hours in a workweek; liquidated and/or other

   damages as permitted by applicable law; and attorneys’ fees, costs, and expenses incurred

   in this action.

                                  Parties and Jurisdiction

7. Plaintiff is a citizen of the State of Missouri, currently residing in Platte City, Platte County,

    Missouri.




                                               2
   Case 2:19-cv-02766-JWB-JPO Document 1 Filed 12/18/19 Page 3 of 7




8. EMSI is and was at all relevant times a foreign corporation organized under the laws of

   Nevada with its principal place of business located at 3050 Regent Blvd., Irving, Texas

   75063.

9. EMSI conducts substantial and continuous business in the state of Kansas.

10. EMSI operates a place of business at 8821 Long St., Lenexa, Kansas 66215.

11. This Court has original federal question subject matter jurisdiction under 28 U.S.C. § 1311.

12. This Court has personal jurisdiction over the parties.

13. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).

14. At all relevant times, EMSI has been an “employer” engaged in interstate “commerce”

   and/or in the production of “goods” for “commerce” within the meaning of the FLSA, 29

   U.S.C. § 203.

15. At all relevant times, EMSI has employed “employee[s],” including the putative

   representative action Plaintiff, within the meaning of the FLSA, 29 U.S.C. § 203.

16. At all relevant times, Plaintiff and other putative plaintiffs were engaged in commerce

   and/or worked for EMSI, which has been and continues to be an enterprise engaged in

   commerce.

17. At all relevant times, EMSI has had gross annual operating revenues in excess of

   $500,000.00.

                                 General Fact Allegations

18. Plaintiff re-alleges the allegations set forth above.

19. EMSI provides nationwide health data collection services to businesses in the life sciences,

   insurance, transportation and legal industries.

20. Plaintiff is employed by EMSI as a “mobile” phlebotomist and works at job sites in both




                                               3
   Case 2:19-cv-02766-JWB-JPO Document 1 Filed 12/18/19 Page 4 of 7




    Kansas and Missouri.

21. As a phlebotomist, Plaintiff’s position does not require advanced knowledge or education

    of an advanced type of which is typically associated with a traditional learned profession.

22. Plaintiff’s position only requires a high school diploma or equivalent.

23. Plaintiff is not a supervisor.

24. Plaintiff does not have the authority to hire or fire other employees.

25. EMSI does not require phlebotomists and those with similar jobs to have education beyond

    that of a high school degree.

26. On a daily and/or weekly basis, Plaintiff performs two or more different types of work for

    which different rates of pay have been established by EMSI.

27. Plaintiff regularly works more than forty hours per week.

28. Plaintiff’s overtime rate varies depending upon which type of work she performs for each

    hour worked over forty.

29. EMSI uses the same or substantially the same practice to determine overtime rates for

    Plaintiff and all others who perform two or more different types of work for which different

    pay rates have been established.

30. Plaintiff and all others with compensation structures are not exempt from the right to

    receive overtime compensation under the FLSA because their primary job duties do not

    involve the performance of exempt duties.

31. Plaintiff and all others with similar compensation structures (hereinafter, “putative

    collective action plaintiffs”) are similarly situated in that they:

        a. Are required to perform work at varying hourly rates of pay as an integral and

            indispensable part of the principle activities of performing their job;




                                               4
   Case 2:19-cv-02766-JWB-JPO Document 1 Filed 12/18/19 Page 5 of 7




       b. Are not required to have advanced education or training to perform their jobs;

       c. Are non-management level employees;

       d. Regularly work two or more different types of work for which different non-

           overtime rates of pay apply;

       e. Regularly work in excess of forty hours in a workweek without receiving overtime

           compensation at a rate of one and one-half times their regular rate for all hours

           worked in excess of forty;

       f. Receive overtime pay at varying rates of which are dependent upon the type of

           work performed for each hour worked over forty; and

       g. Are subject to the same or substantially the same overtime calculation practices by

           EMSI.

32. The names and address of the putative collective action plaintiffs are available to

   Defendant. To the extent required by law, notice will be provided to said individuals via

   First Class Mail and/or by the use of techniques (including a form of notice) similar to

   those customarily used in representative and collective actions.

33. The number and identity of other putative collective action plaintiffs yet to opt-in and

   consent to be party plaintiffs may be determined from EMSI’s records, and potential opt-

   in plaintiffs may easily and quickly be notified of the pendency of this action.

                                      COUNT I-
                            Violation of 29 U.S.C. § 207(a)
                     Failure to pay proper overtime compensation
                                Opt-in Collective Action

34. Plaintiff re-alleges the allegations set forth above.

35. For hours worked each week in excess of forty, EMSI has failed and continues to fail to

   pay Plaintiff and the putative collective action plaintiffs not less than one and one-half


                                               5
        Case 2:19-cv-02766-JWB-JPO Document 1 Filed 12/18/19 Page 6 of 7




        times the “regular rate” at which they were and are employed.

    36. The way EMSI calculates overtime pay does not comport with the requirements of the

        FLSA and corresponding regulations, including 29 CFR § 778.115.

    37. In calculating overtime pay, EMSI does not consider the weighted average of the regular

        rate worked by Plaintiff and the putative collective action plaintiffs in each week. In this

        way, EMSI has violated, and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

        including 29 U.S.C. § 207(a)(1).

    38. EMSI knew its payroll policies, practices, and procedures were in violation of the FLSA

        or EMSI showed reckless disregard with respect to whether such policies, practices, and

        procedures were in violation of the FLSA.

    39. The foregoing conduct, as alleged herein, constitutes a willful violation of the FLSA within

        the meaning of 29 U.S.C. § 255(a).

    40. Plaintiff and the putative collective action plaintiffs are entitled to injunctive and monetary

        relief including respective unpaid overtime compensation owed to them, liquidated

        damages, attorneys’ fees, costs, and pre and post judgment interest as allowed by law.

      WHEREFORE Plaintiff, on behalf of herself and all proposed putative collective action

plaintiffs, prays for relief as follows:

            a. Designation of this action as a collective action on behalf of the proposed class

                member and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

                putative collective action plaintiffs (the FLSA opt-in class), apprising them of the

                pendency of this action and permitting them to assert timely FLSA claims in this

                action buy filing individual Consents to Join pursuant to 29 U.S.C. § 216(b);

            b. Designation of Plaintiff as Representative Plaintiff, acting for and on behalf of the



                                                  6
       Case 2:19-cv-02766-JWB-JPO Document 1 Filed 12/18/19 Page 7 of 7




               putative collective action plaintiffs;

           c. Designation of Plaintiff’s attorneys as class counsel;

           d. Equitable tolling as to the limitation period applicable to the claims alleged herein;

           e. An award of damages for unpaid overtime compensation due to Plaintiff and

               putative collective action plaintiffs;

           f. Liquidated damages;

           g. Pre-Judgment and Post-Judgment Interest as provided by law;

           h. Plaintiff’s costs and expenses of this action incurred herein including expert fees;

           i. Reasonable attorneys’ fees; and

           j. Any and all such other and further relief as this Court deems necessary, just and

               proper.

       DEMAND FOR BENCH TRIAL & DESIGNATION OF PLACE OF TRIAL

      Plaintiff requests a bench trial for all claims alleged in this Complaint and hereby designates

Kansas City, Kansas, as the location of trial.




                                                 Respectfully Submitted,

                                                 CORNERSTONE LAW FIRM

                                       By:       /s/Marc N. Middleton
                                                 Marc N. Middleton Kan. #24458
                                                 m.middleton@cornerstonefirm.com
                                                 Megan Lowe Stiles D.Kan #78642
                                                 m.stiles@cornerstonefirm.com
                                                 8350 N. St. Clair Ave. Ste 225
                                                 Kansas City, Missouri 64151
                                                 Telephone             (816) 581-4040
                                                 Facsimile             (816) 741-8889
                                                 ATTORNEYS FOR PLAINTIFF



                                                    7
